DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments filed 8/18/2021
The Applicant’s Amendments, in tandem with the Examiner’s Amendment below, overcome all informalities. Subsequently, the previous objections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Morris on 9/2/2021 (see PTO-413 and attached communications).

The claims have been amended as follows: 

1.  (Currently Amended) A flow control device, comprising: a housing, a valve body assembly and a drive control component, wherein 
the housing comprises a first port and a second port; 
the valve body assembly is partially received in the housing and comprises at least a movable valve member and a transmission part, the movable valve member is connected to the transmission part 
the drive control component comprises a control unit, a power output unit, a magnetic element and a detection element, wherein the power output unit is connected to the transmission part in a position-limited manner, the power output unit provides a driving force for the transmission part and the movable valve member, the detection element is electrically connected with the control unit, the magnetic element is assembled with the power output unit and is fixed relative to the power output unit, a sensing part of the detection element is located within a magnetic field of the magnetic element and is arranged opposite to an outer periphery of the magnetic element, and a magnetic pole change generated by rotation of the magnetic element is sensed by the detection element, 
wherein the magnetic element is capable of performing circular motion when driven by the power output unit, wherein the magnetic element comprises at least one pair of magnetic poles, each pair of magnetic poles comprises an N pole and an S pole which are distributed at an interval along the circumferential direction of the power output unit, and the magnetic poles sequentially pass through a sensing area of the detection element when the magnetic element performs the circular motion; 
the detection element is capable of interacting with the magnetic poles of the magnetic element, to detects; and 
the control unit is provided with a set comparison upper limit and is configured to compare the detected feedback signals with the set comparison upper limit, determine whether the power output unit operates normally, and control the power output unit to adjust.

2. (Currently Amended) The flow control device according to claim 1, wherein 

the power output unit is configured to drive the magnetic element to rotate, the detection element is spaced apart from the outer periphery of the magnetic element by an induction interval and obtains thes by sensing the magnetic pole change of the magnetic element, and the control unit receives the feedback signals and determines whether the power output unit operates normally; and 
driven by the transmission part, the movable valve member switches to an operation position of closing, and cuts off the flow channel between the first port and the second port.

4. (Currently Amended) The flow control device according to claim 1, wherein 
the power output unit drives the transmission part to rotate, and driven by the transmission part, the movable valve member rotates, the power output unit drives the magnetic element to rotate, the detection element is spaced apart from the outer periphery of the magnetic element by an induction interval and obtains thes by sensing a magnetic pole change of the magnetic element, and the control unit receives the feedback signals and determine whether the power output unit operates normally; 
the detection element is spaced apart from the magnetic element by the induction interval, the drive control component comprises a printed circuit board, the detection element and the control unit are electrically connected with the printed circuit board, the flow control device comprises a power component which drives the power output unit to rotate, and the magnetic element rotates along with the power output unit; and 

the detection elements senses the magnetic pole change of the magnetic element to obtain a periodically changing signal, and it is determined whether the movable valve member of the flow control device is stalled by detecting whether a period of the periodically changing signal is greater than an upper limit of the normal operation range.

6. (Currently Amended) The flow control device according to claim 1, wherein 
the power output unit drives the magnetic element to rotate, the detection element is spaced apart from the outer periphery of the magnetic element by an induction interval, the detection element obtains thes by sensing the magnetic pole change of the magnetic element, the control unit receives the feedback signals and determines whether the power output unit operates normally, and driven by the transmission part, the movable valve member switches to an operation position of closing and cuts off the flow channel between the first port and the second port; and 
the flow control device comprises a transmission system, the power output unit is provided with a worm transmission part, the worm transmission part and a transmission input portion of the transmission system form an engagement mechanism, a transmission output portion of the transmission system and the movable valve member form a mechanical engagement mechanism; and 
the worm transmission part and/or the magnetic element are/is integrally formed with the power output unit; or, the power output unit is provided with a mounting portion which is assembled with the magnetic element, the magnetic element is provided with a mounting hole matching with the mounting portion, and the mounting portion is partially located in the mounting hole.

8.  (Currently Amended) The flow control device according to claim 7, wherein 


16. (Currently Amended) The flow control device according to claim 1, wherein 
the power output unit drives the magnetic element to rotate, the detection element is spaced apart from the outer periphery of the magnetic element by an induction interval, the detection element obtains thes by sensing the magnetic pole change of the magnetic element, the control unit receives the feedback signals and determines whether the power output unit operates normally, and driven by the transmission part, the movable valve member switches to an operation position of closing and cuts off the flow channel between the first port and the second port; and 
the drive control component comprises a printed circuit board, the detection element and the control unit are secured to the printed circuit board by welding, the printed circuit board comprises a main body base and an overhanging portion, the detection element is assembled on one side of the overhanging portion by welding and is disposed facing the magnetic element, the housing comprises first positioning protrusions and a second positioning protrusion, the first positioning protrusions are located on both sides of the overhanging portion, and the second positioning protrusion is assembled with the main body base of the printed circuit board.

the power output unit of the flow control device is a stepping motor; 
the control method comprisingoperating the stepping motor
sensing, by the detection element, the magnetic pole change of the magnetic element and forming thes; 
collecting, by the control unit, the feedback signals in a real-time manner and obtaining the operation duration of the feedback signals; and 
determining according to the operation duration of  the collected feedback signals, by the control unit, whether the stepping motor is stalled, and sending out a stalling alarm signal if determining that the stepping motor is stalled, and determining that the stepping motor operates normally and continuing to perform one of the above steps if determining that stepping motor is not stalled, wherein the detection element senses the magnetic pole change of the magnetic element and generates the feedback signals.

19. (Rejoined – Currently Amended) The control method for the flow control device according to claim 18, further comprising: 
determining, by the control unit, whether the operation duration of the feedback signals are
 the feedback signals are.

Allowable Subject Matter
Claims 1-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 contains previously indicated allowable subject matter (see previous Action), making it allowed.
Claims 2-16 and 18-19 are allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753